Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
This application claims priority to U.S provisional Patent Application No. 63113070, filed on 11/12/2020 and is hereby incorporated by references.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/1/2021 and 4/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I)
Claims 23-29 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  See MPEP 2106(I).  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  MPEP 2111.05(III).  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.
CLAIM INTERPRETATION 
6. The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 7.   	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05). Such claim limitation(s) is/are: e.g. “means for setting a context index variable to a first value” in claim 30.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al (US 20220094930 A1) in view of KARCZEWICZ et al (US 20140056361 A1).
              Regarding claim 1, ZHANG discloses a method of decoding video data [e.g. FIG. 1 and 18; decoder], the method comprising: setting a context index variable [e.g. [0194-0195]; the transform skip flag is context coded]   to a first value [e.g. the transform skip flag=”1” or “0’], wherein the first value for the context index variable is associated with a first context; context decoding a first bin [e.g. [0454]; bin string for TS] for a syntax element [e.g. the transform skip flag] indicating a transform [e.g. transform skip mode] using the first context; determining a new value [e.g. [0454-0460]; bin string for other transform types]; for the context index variable based on a value of the first bin [e.g. TS is “1” or “0”]; context decoding a second bin [e.g. Bin string is “10”] for the syntax element [e.g. DCT2-DCT2 type transform] indicating the transform using a context [e.g. context coded] associated with the new value; determining an inverse transform from a set of inverse transform candidates based on the first bin and the second bin [e.g. FIG. 1, 12 and 18; inverse transform].
             It is noted that ZHANG differs to the present invention in that ZHANG fails to explicitly disclose details of applying the inverse transform. 
             However, KARCZEWICZ teaches the well-known concept of applying the inverse transform to a set of coefficients [e.g. FIG. 3; 78] to determine a block of residual data [e.g. FIG. 3; produce residual blocks].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by ZHANG to exploit the well-known decoding technique taught by KARCZEWICZ as above, in order to provide improved video quality [See KARCZEWICZ; [0089]].
              Regarding claim 2, ZHANG further discloses determining the new value for the context index variable based on the first bin comprises: in response to the first bin being equal to a first integer [e.g. the transform skip flag=”1” or “0’], keeping the context index variable at the first value, wherein the context associated with the new value is the same as the context associated with the first value, wherein the first integer equals one of 0 or 1 [e.g. [0454-0460]; bin string for other transform types when TS=0].  
              Regarding claim 3, ZHANG further discloses the inverse transform comprises a transform skip [e.g. FIG. 1 and 18; TS=1], and wherein the first bin and the second bin are both equal to the first integer [e.g. [0454-0460]].  
              Regarding claim 4, ZHANG further discloses the inverse transform comprises an inverse transform other than transform skip [e.g. FIG. 1 and 18; TS=0], and wherein the first bin is equal to the first integer and the second bin is not equal to the first integer [e.g. [0454-0460]].  
              Regarding claim 5, ZHANG further discloses determining the new value for the context index variable based on the first bin comprises: in response to the first bin being equal to a second integer [e.g. [0454-0460]], setting the context index variable to a second value, wherein the context associated with the second value is 1616-084US01Qualcomm Ref. No. 20868351 different than the context associated with the first value, wherein the second integer equals 0 or 1 [e.g. FIG 1 and 18; [0459-0460]].  
              Regarding claim 6, ZHANG further discloses the inverse transform comprises a low- frequency non-separable transform [e.g. FIG. 1, 12 and 18; [0097]; LFNST].  
              Regarding claim 7, ZHANG further discloses the set of inverse transform candidates consists of four transform candidates and one of the four inverse transform candidates is a transform skip [e.g. FIG. 1, 12 and 18; [0454-0460]].  
              Regarding claim 8, ZHANG further discloses applying the inverse transform to the set of coefficients to determine the block of residual data comprises: applying the inverse transform of the secondary transform to a block of inverse quantized transform coefficients to determine an intermediate block of inverse transformed coefficients [e.g. FIG: 1, 11-12 and 18]; and applying an inverse transform of a primary transform to the intermediate block of inverse transformed coefficients to determine the block of residual data [e.g. FIG. 11; inverse primary transform].  
              Regarding claim 9, ZHANG further discloses adding the block of residual data to a prediction block to determine a reconstructed block of video data [e.g. FIG: 1, 11-12 and 18; [0061 and 0073]; reconstructed samples].
	Regarding claim 10-18, this is a device for decoding video data that includes same limitation as in claim 1-9 above respectively, the rejection of which are incorporated herein.
              Regarding claim 19, ZHANG further discloses the device comprises a wireless communication device, further comprising a receiver configured to receive encoded video data [e.g. FIG. 1 and 18-19].  
              Regarding claim 20, ZHANG further discloses the wireless communication device comprises a telephone handset and wherein the receiver is configured to demodulate, according to a wireless communication standard, a signal comprising the encoded video data [e.g. FIG. 1 and 18-19].  
              Regarding claim 21, ZHANG further discloses a display configured to display decoded video data [e.g. FIG. 1 and 18-19].  
              Regarding claim 22, ZHANG further discloses the device comprises one or more of a camera, a computer [e.g. FIG. 1 and 18-19; [0586-0591]], a mobile device, a broadcast receiver device, or a set-top box.
	Regarding claim 23-29, this is non-transitory computer readable storage medium that includes same limitation as in claim 1-6 and 8 above respectively, the rejection of which are incorporated herein.
	Regarding claim 30, this is an apparatus for decoding video data that includes same limitation as in claim 1 above, the rejection of which are incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsieh et al (US 20180103252 A1).
ZHAO et al (US 20200329257 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483